SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April 17, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ/MF) 33.042.730/0001-04 Company Registry (NIRE) 35.300.396.090 Publicly-held Company TABLE OF CONTENTS MANAGEMENT PROPOSAL 2 Attachment I – Management’s Comments 5 Attachment II – Information about management compensation 39 Attachment III – Information about the candidates for Board of Director positions 55 Attachment IV – By-Laws with amendments highlighted 58 Attachment V – Consolidated By-Laws 69 Attachment VI – Protocol and Justification for Incorporation 80 Attachment VII – Information about the appraisers 83 Attachment VIII – Audit firm’s work proposal 84 Attachment IX – Valuation Report for CSN Cimentos S.A. 93 1 MANAGEMENT PROPOSAL Dear Shareholders Please find below the Management proposal of Companhia Siderúrgica Nacional (“Company”) about the issues to be resolved at the Company’s Annual and Extraordinary Shareholders’ Meeting to be summoned for April 28, 2015. At Annual Shareholders’ Meeting: 1. Analysis of the Management accounts, to examine, discuss and vote on the financial statements for the fiscal year ended December 31, 2014. We propose to the Company’s shareholders to analyze the Management accounts and approve the financial statements for the fiscal year ended December 31, 2014, disclosed on March 12, 2015, at the websites of the Brazilian Securities and Exchange Commission (“ CVM ”) and BM&FBOVESPA S.A. – Securities, Commodities and Futures Exchange (“ BM&FBOVESPA ”), by means of the Periodic Information System (IPE) (“ Financial Statements ”). In addition, we point out that, pursuant to item III, Article 9 of CVM Rule nº 481 of December 17, 2009 (“ CVM Rule 481/09 ”), the information mentioned in Attachment I hereto reflects our comments on the Company’s financial condition. We take this opportunity to clarify that the Company’s Audit Committee advised the approval of the Financial Statements in a meeting held on March 4, 2015, whose extract of the minutes was also made available by the Company at the websites of CVM and BM&FBOVESPA, by means of the System Empresas.Net. Given that a loss of R$105,218,360.93 was incurred for the fiscal year ended on 12/31/2014, there is no proposal in terms of allocation of income, since the loss registered will be fully absorbed by the existing profit reserves, under the terms of the only paragraph of article 189 of Law 6404/76. We hereby give notice that Attachment 9-1-II of CVM Instruction 481/09 is not being presented on account of the fact that a loss was recorded during the period. 2. Definition of Management overall compensation for 2015 fiscal year. We propose for the Management compensation in 2015 fiscal year the overall amount of up to R$ . We inform that the Company’s Annual Shareholders’ Meeting held on April 25, 2014 (“2014 Annual Shareholder’s Meeting”) approved the amount of up to R$78,485,750.00 as Management annual overall compensation and the amount realized in the year was R$ 34,976,635.00. The variation between the overall amount approved at the 2014 Annual Shareholders’ Meeting and the amount effectively realized in that year was mainly due to the impacts of the world’s macroeconomic condition, which made the Company to postpone to 2015 the plans to implement a Share-Based Variable Compensation Program, with an estimated amount of R$41,902,148.00. We clarify that the information required for the appropriate analysis of the Management compensation proposal, pursuant to Article 12 of CVM Rule 481/09, are available in Attachment II hereto. 3. Definition of number of members and appointment of names to compose the Company’s Board of Directors 2 We propose that the Board of Directors to be elected at the Shareholders’ Meeting, with term of office until the 2016 Annual Shareholders’ Meeting to be composed of six (6) members, one (1) of them appointed by the Company’s employees, pursuant to Article 14 of the Company’s Bylaws. We inform that the election of members for the Board of Directors will occur by means of simple vote, composing a complete list of candidates for the vacancies in the Board of Directors, which shall be submitted for shareholders' resolution, except if the adoption of multiple vote process is required. In the event the adoption of multiple vote process is requested, each common share shall have as much votes as are the vacancies to be filled in in the Company’s Board of Directors, and shareholder shall be entitled to accumulate votes in only one candidate or distribute them among several candidates. We point out that the request to adopt the multiple vote shall be made by shareholders representing, at least, 5% of the Company’s voting capital. The Company’s controlling shareholders informed the Management that they will appoint to hold the positions as members of the Company’s Board of Directors, with term of office until the 2016 Annual Shareholders’ Meeting, Messrs. Benjamin Steinbruch , business administrator, inscribed in the roll of individual taxpayer (CPF/MF) under no. 618.266.778-87, Antonio Bernardo Vieira Maia , business administrator, individual taxpayer’s register (CPF/MF) 510.578.677-72, Fernando Perrone , attorney, individual taxpayer’s register (CPF/MF) 181.062.347-20, Yoshiaki Nakano , business administrator, individual taxpayer’s register (CPF/MF) 049.414.548-04 and Luis Felix Cardamone Neto , business administrator, individual taxpayer’s register (CPF/MF) 042.649.938-73. Finally, we clarify that pursuant to Article 10 of CVM Rule 481/09, the information about the candidates to the positions as members of the Company’s Board of Directors appointed above are detailed in the Attachment III hereto. At Extraordinary Shareholders’ Meeting 1.A pprove the amendment of article 5 of the Company’s Bylaws to reflect the new capital stock, due to the cancellation of shares held in treasury approved by the board: In compliance with article 11 of CVM Instruction 481/2009, we list below the proposed amendment, its origin and justification, together with an assessment of its legal and economic effects: Amended Article Justification and analysis Article 5 – The Company’s capital stock, fully subscribed and paid-up, consists of four billion five hundred and forty million Reais (R$4,540,000,000.00), divided into one billion, three hundred and eighty seven million, five hundred and twenty four thousand and forty seven (1,387,524,047) 1.457.970.108 (um bilhão, quatrocentas e cinquenta e sete milhões, novecentas e setenta mil, cento e oito) common, book-entry shares with no par value. This amendment is designed to update the number of shares that make up the Company’s capital stock as stated in article 5 of the company’s By-Laws, so as to reflect the cancellation of sixty million (60,000,000) and ten million, four hundred and forty-six thousand and sixty one (10,446,061) shares, approved respectively on 07/18/2014 and 08/19/2014 by the Company’s Board of Directors. The proposed amendment has no legal or economic impact. The copy of the by-laws with the suggested amendment highlighted is included in this proposal as an attachment ( Attachment IV ). 3 2. Approve the consolidation of the By-Laws: Due to the above proposed amendment, we propose that the Company’s By-Laws should be consolidated, in accordance with the wording that is shown in Attachment V . 3. Incorporation of CSN Cimentos S.A., with its head office at Highway BR 393 (Lúcio Meira), no number, Km 5.001, Vila Santa Cecília, CEP 27260-390, Volta Redonda/RJ, registered with the Ministry of Finance under Corporate Taxpayer I/D No. 42.564.807/0001-05, with its corporate acts filed at the Board of Trade of the State of Rio de Janeiro, under Company Registry (NIRE) 333.000.897.72 (“CSN Cimentos”): approve the Protocol and Justification of Incorporation signed by the Company’s representatives and those of CSN Cimentos, which contains all the conditions and justifications for the incorporation of CSN Cimentos by the Company ( Attachment VI ); approve and ratify the hiring of APSIS Consultoria e Avaliações Ltda., a private legal entity, with its head office at Rua da Assembleia, 35, Rio de Janeiro/RJ, registered with the Ministry of Finance under Corporate Taxpayer I/D No. 08.681.365/0001-30 and with the Regional Accounting Council of the State of Rio de Janeiro under No. CRC/RJ-005112/O-9 (“APSIS”), which is the specialist company responsible for drawing up the valuation report of the shareholders’ equity of CSN Cimentos, which is to be transferred to CSN; The information required under Article 21 of CVM Instruction 481/09 in relation to APSIS and the work plan presented by them is given in Attachments VII and VIII of this proposal, respectively. Approve the valuation report of the shareholders’ equity of CSN Cimentos, base date March 31, 2015 ( Attachment IX ); approve the incorporation of CSN Cimentos by the Company, under the terms and conditions established in the above mentioned Protocol and Justification of Incorporation; São Paulo, April 9, 2015. The Management Companhia Siderúrgica Nacional 4 Exhibit I – Management’s Comments (as per item 10 of Attachment 24 of [CVM Instruction 480) Reference Date: December 31, 2014 10. OFFICERS’ COMMENTS a) general equity and financial conditions The Company is highly integrated, operating in the entire steel production chain, from the extraction of iron ore until the production and trade of coils, tin-coated for packages, shapes, including interest in railways, port terminals, production of cement and electricity generation. Founded in 1941, the Company started its operations in 1946, becoming pioneer in the production of flat steel in Brazil. Privatized in 1993, the Company went through a deep restructuring and after that CSN became one of the world's most competitive and profitable steel companies. The Company always seek to maximize the return for its shareholders by performing in the mining, steel segments and other key activities, including logistics, production of cement and electricity generation. The Board of Executive Officers understand that the Company has sufficient equity and financial conditions to implement its business plan and comply with its short and medium term liabilities. Amounts in R$ thousand Shareholders' equity 5,734,975 8,069,059 9,007,513 Indebtdness Loans and borrowings 29,978,195 27,863,222 29,473,673 (-) Cash and cash equivalents 8,686,021 9,995,672 11,891,821 Net debt Note: the loan and borrowings amount in the chart above includes the transactions costs, as per chart of item 10.1 (f). b) capital structure and possibility of redeeming shares or quotas The chart below shows the evolution of the Company’s capital structure over the last three fiscal years, with financing through equity and debt: Amounts in R$ thousand Shareholders' equity 5,734,975 8,069,059 9,007,513 Gross debt (loans and borrowings) 29,978,195 27,863,222 29,437,673 Gross debt/Shareholders' equity Referring to the eventual redemption of shares, the Company, depending on the market’s conditions, may implement share buyback programs. The Company and its subsidiaries did not issue redeemable preferred shares over the last three fiscal years. c) capacity of payment in relation to the financial commitments assumed Currently, the Company has a comfortable liquidity position, besides a high cash generation. In addition, the Company has access to several sources of domestic and foreign financing. Hence, the Board of Executive Officers understands that the Company has a sustainable capacity of payment to meet its financial commitments assumed. The graphs below show the cash and cash equivalents compared to the maturities of loans and financing on December 31, 2014, December 31, 2013 and December 31, 2012. 5 * Amounts referring to loans and borrowings include the transaction costs. 6 d) funding sources for working capital and investments in non-current assets The funding sources for working capital and investment in non-current assets are lines of trade finance, lines of development banks, bonds issued in foreign markets, debentures, bank credit certificates (CCB), besides own funds. These funding sources in the domestic and foreign markets are described in item 10.1(f). e) funding sources for working capital and investments in non-current assets the Company plans to apply to cover liquidity deficiencies The Company is always seeking to maximize the return for its shareholders, lengthening debt maturities and improving liquidity conditions. The Board of Executive Officers understands if it is necessary to cover any liquidity deficiency, the Company may take out special lines of credit, credit facility with banks and negotiate with its suppliers. f) indebtedness levels and characteristics of debts, also describing: (i) Relevant loan and credit facility agreements a) Relevant loan and credit facility agreements as at December 31, 2014 In thousands of R$ Consolidated Parent Company Rates p.a. (%) Current liabilities Non-current liabilities Current liabilities Non-current liabilities 12/31/2014 12/31/2013 12/31/2014 12/31/2013 12/31/2014 12/31/2013 12/31/2014 12/31/2013 FOREIGN CURRENCY Prepayment 1% to 3.5% 346,719 105,874 2,338,327 1,166,615 76,642 105,874 2,323,290 1,166,615 Prepayment 3.51% to 7.5% 12,411 207,331 1,713,249 1,276,717 158,915 343,912 6,869,730 4,084,099 Perpetual bonds 7% 3,615 3,189 2,656,200 2,342,600 Fixed rate notes 4.14% to 10% 1,236,634 156,868 4,996,352 5,505,110 1,187,610 19,439 1,593,720 2,433,517 Intercompany bonds 6M Libor + 2.25% and 3% 73,839 737,297 910,983 110,268 Other 1.2% to 8% 51,634 61,662 387,240 442,843 11,334 LOCAL CURRENCY BNDES/FINAME TJLP + 1.5% to 3.2% and fixed rate of 2.5% to 10% 85,373 97,044 965,849 962,684 48,308 57,759 879,681 853,379 Debentures 105.8% to 111.2% of CDI 847,411 846,387 1,550,000 1,932,500 847,411 846,387 1,550,000 1,932,500 Prepayment 106.5% to 110.79% of CDI and fixed rate of 8% 118,870 101,330 5,345,000 5,345,000 93,087 79,302 3,345,000 3,345,000 CCB 112.5% of CDI 101,841 1,085,436 7,200,499 6,200,000 101,841 1,085,436 7,200,000 6,200,000 Intercompany bonds 110.79% of CDI 148,686 591,423 1,759,474 1,338,771 Other 9,422 8,527 11,549 15,505 2,258 2,119 2,118 Total borrowings and financing Transaction costs and issue premiums (30,841) (71,410) (85,951) (18,362) (25,588) (61,966) (71,607) Total borrowings and financing + transaction costs Prepayment balances with the Company’s related parties totaled R$5,302,985 on December 31, 2014 (R$2,943,964 on December 31, 2013) and the balances of Fixed Rate Notes and Intercompany Bonds totaled R$2,781,330 on December 31, 2014 (R$2,452,956 on December 31, 2013). · Maturities of loans, borrowings and debentures recorded under non-current liabilities On December 31, 2014, the principal amount updated to reflect interest and monetary adjustment of loans, borrowings and long-term debentures were as follows, per year of maturity: Consolidated Parent Company 2016 2,905,794 11% 4,194,943 16% 2017 4,170,116 15% 3,993,645 15% 2018 4,527,879 17% 4,214,898 16% 2019 6,033,723 22% 4,588,563 17% 2020 5,089,253 19% 2,680,016 10% After 2021 1,781,300 6% 6,759,813 26% Perpetual bonds 2,656,200 10% 27,164,265 100% 26,431,878 100% 7 · Amortization and raising of loans, borrowings and debentures The table below shows the amortization and funding during current year: Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Opening balance 27,746,430 29,304,704 25,249,354 24,139,992 Funding transactions 1,907,479 1,697,363 3,401,090 1,363,253 Redemption (3,689,287) (4,300,240) (3,423,072) (3,991,884) Loss of control over Trasnordestina Other (*) 3,918,757 4,225,424 3,862,775 3,737,993 Closing balance 29,883,379 27,746,430 29,090,147 25,249,354 (*) It includes unrealized foreign currency and monetary variations. The Company's loans and credit facility agreements provides for restrictive covenants, usual in agreements of this natur, which were fully met as at December 31, 2014. · Debentures i. Companhia Siderúrgica Nacional 7 th issue In March 2014 the Company issued 40,000 non-convertible and unsecured debentures, at the unit face value of R$10, totaling R$400,000 with interest 111.20% p.a. of CDI Cetip to mature at the end of March 2021, with the option of early redemption. · Collaterals Amounts in R$ thousand Collaterals granted due to loans are composed of property, plant and equipment, “aval” collaterals and sureties and do not encompass collaterals granted to subsidiaries and jointly-controlled companies. On December 31, 2014, the balance totals R$2,256 (R$4,234 on December 31, 2013). b) Relevant loan and credit facility as at December 31, 2013 8 Consolidated Parent Company Rates p.a. (%) Current liabilities Non-current liabilities Current liabilities Non-current liabilities 12/31/2013 12/31/2012 12/31/2013 12/31/2012 12/31/2013 12/31/2012 12/31/2013 12/31/2012 FOREIGN CURRENCY Prepayment 1% to 3.50% 105,874 162,290 1,166,615 1,104,271 105,874 162,290 1,166,615 1,104,271 Prepayment 3.51% to 7.50% 207,331 8,954 1,276,717 878,705 343,912 121,962 4,084,099 3,105,474 Perpetual bonds 7.00% 3,189 2,781 2,342,600 2,043,500 Fixed rate notes 4.14 to 10% 156,868 1,265,330 5,505,110 4,802,225 19,439 1,422,531 2,433,517 2,122,809 Financed imports 6.24% 6,813 6,813 BNDES/FINAME Res. 635/87 interest + 1.7% and 2.7% 12,356 32,395 10,755 11,334 29,703 9,863 Intercompany 6M Libor + 2.25 and 3% 737,297 91,505 110,268 634,124 Other 1.40% to 8.00% + 1.2% 49,306 9,860 442,843 409,337 LOCAL CURRENCY BNDES/FINAME TJLP + 1.5% to 3.2% and 2.5% to 10% fixed rate 97,044 346,623 962,684 1,535,255 57,759 253,852 853,379 835,513 Debentures 105.8% to 110.8% CDI and TJLP + 0.85% 846,387 128,239 1,932,500 4,436,892 846,387 46,355 1,932,500 2,715,000 Prepayment 106.5% to 110,79% CDI and 8% fixed rate 101,330 163,812 5,345,000 4,800,000 79,302 147,713 3,345,000 2,800,000 CCB 112.5% CDI 1,085,436 62,072 6,200,000 7,200,000 1,085,436 62,072 6,200,000 7,200,000 Intercompany 110.79% CDI 591,423 302,299 1,338,771 1,077,420 Other 8,527 10,983 15,505 16,581 2,119 1,986 2,118 3,973 Total loans and B orrowings Transaction costs and issue premiums (31,030) (85,951) (101,939) (25,588) (27,578) (71,607) (89,958) Total loans and borrowings+ Ex - transaction costs Prepayment balances with the Company’s related parties totaled R$2,943,964 on December 31, 2013 (R$2,339,776 on December 31, 2012) and the balances of Fixed Rate Notes e Intercompany Bonds totaled R$2,452,956 (R$3,545,340 on December 31, 2012). · Funding Transaction Costs On December 31, 2013, the funding transaction costs were stated as follows : In thousands of R$ Consolidated Parent Company Current Noncurrent Current Noncurrent TIR Fixed rate notes 1,865 3,830 1,461 6.5% to 10.7% BNDES 631 2,660 481 2,660 1.44% to 9.75% Prepayment 8,162 15,766 5,120 2,864 10.08% to 12.44% Prepayment 2,213 8,368 1,739 7,496 2.68% to 4.04% CCB 17,472 54,834 17,472 54,834 11.33% to 14.82% Other 498 493 776 2,292 6.75% to 12.59% and 10.7% to 13.27% (1) TJ – Annual contracted interest rates (2) IRR – Annual internal rate of return · Maturities of loans, borrowings and debentures recorded under non-current liabilities On December 31, 2013, the principal of loans, borrowings and long-term debentures were as follows, per year of maturity : In thousands of R$ Consolidated Parent Company 2015 3,181,503 13% 3,317,566 15% 2016 3,210,020 13% 2,940,993 14% 2017 3,628,773 14% 3,307,440 15% 2018 3,997,706 16% 3,554,040 17% 2019 3,813,514 15% 2,913,417 14% After 2019 5,015,458 19% 5,432,811 25% Perpetual bonds 2,342,600 10% 100% 100% 9 · Amortization and raising of loans, borrowings and debentures The table below shows the amortization and funding during current year: Consolidated Parent Company 12/31/2013 12/31/2012 12/31/2013 12/31/2012 Opening balance Funding 1,697,363 3,520,263 1,363,253 2,712,471 Amortization (4,300,240) (4,876,453) (3,991,884) (4,713,335) Loss of control over Trasnordestina (3,180,821) Other (*) 4,225,424 3,687,647 3,737,993 2,805,220 Closing balance (*) Including unrealized foreign currency and monetary variations. In December 31, 2013, the Company fully redeemed the Guaranteed Bonds issued in 2003, through its wholly-owned subsidiary CSN Islands VIII Corp., collateralized by CSN at an annual rate of 9.75% the amount of US$550 million (R$1,270,775) if principal and US$27 million (R$62,295) of interest rate. The Company's loans and credit facility agreements provides for restrictive covenants, usual in agreements of this nature, which were fully met as at December 31, 2014. Debentures i. Companhia Siderúrgica Nacional 6 th issue In September 2012, the Company issued 156,500 non-convertible and unsecured debentures, 106,500 of 1 st series debentures and 50,000 of 2 nd series debentures, at the unit face value of R$10 totaling R$1,565,000 with compensatory annual interest of 1 st series at 105.80% p.a. of CDI Cetip and of 2 nd series at 106.00% p.a. to mature in March and September 2015, both with the option of early redemption . · Collaterals Collaterals granted due to loans are composed of property, plant and equipment, “aval” collaterals and sureties and do not encompass collaterals granted to subsidiaries and jointly-owned subsidiaries. On December 31, 2013 collaterals totaled R$4,234 (R$12,233 on December 31, 2012 ). (ii) other long-term relationship with financial institutions; 10 Not applicable. ( iii) subordination level between debts; Considering the Company's total current and non-current liabilities, the amount of R$44,013.198 thousand or 99.96% corresponded to unsecured obligations on December 31, 2014, compared to R$42,313,002 thousand or 99.95% on December 31, 2013 and R$ 42,403,159 thousand or 95.77% on December, 31, 2012 (and the unsecured obligations comprise: (i) provisions for tax, social security, labor or civil claims; (ii) installment payments, debts without security interest and debts with personal guarantee. There is no contractual subordination level between the Company’s unsecured financial indebtedness. The unsecured obligations are subject (observing the priority granted by laws to the labor and tax liabilities, in the event of composition with creditors) to preference of Company’s debts which rely on security interest, and they totaled, on December 31, 2014, R$18,928 thousand or 0.04% of the sum of the Company’s current and non-current liabilities, compared to the amount of R$20,478 or 0.05% on December 31, 2012 and R$1,872,597 thousand or 4.23% on December 31, 2012 (for the purposes of this comparison, the debts collateralized with third parties assets, including the Company’s subsidiaries for the fiscal years ended in 2013 and 2012 were reclassified as unsecured debts, likewise in 2013, pursuant to the Official Letter – Circular Letter/CVM/SEP/No. 01/2014). The security interest created comprise the pledge and the fiduciary sale of machinery and equipment. The labor and tax liabilities, as well as the financial debts with security interest, rely on the preferences and prerogatives provided for by laws, in an eventual composition with creditors of the Company. (iv) any restrictions imposed to the Company, especially, in relation to indebtedness thresholds and contracting of new debts, distribution of dividends, sale of assets, issue of new securities and disposal of share control. The Company's loans and credit facility agreements provides for restrictive covenants, usual in agreements of this nature, as exemplified as follows: Credit facility agreements with BNDES are subject to the “Provisions Applicable to BNDES Agreements”. According to referred provisions, the borrowers, such as the Company, cannot, without the previous consent of BNDES: (i) assume new debts (except for those provided in referred Provisions); (ii) grant preference to other credits; (iii) amortize shares; (iv) issue debentures or profit-sharing bonds; and (vi) sell or encumber its fixed assets (except in the cases provided for in referred Provisions). Under the terms of the 5 th
